18‐909 
Simmons v. United States 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                           

                            SUMMARY ORDER 
                                           
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.  
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 10th day of April, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   GERARD E. LYNCH, 
                                      Circuit Judges. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
AYANA SIMMONS, individually and on behalf of the 
estate of Idrissa Camara, Aisha Camara, Moussa Camara, 
and Djeneba Camara, 
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                           18‐909 
 
UNITED STATES OF AMERICA, 
                   Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
FOR PLAINTIFF‐APPELLANT:                       ALISON FRICK (Andrew G. Celli, 
                                               Jr., on the brief), Emery Celli 
                                               Brinckerhoff & Abady LLP, New 
                                               York, NY. 
 
FOR DEFENDANT‐APPELLEE:                        ANDREW E. KRAUSE, Assistant 
                                               United States Attorney (Christopher 
                                               Connolly, Assistant United States 
                                               Attorney, on the brief), for Geoffrey 
                                               S. Berman, United States Attorney 
                                               for the Southern District of New 
                                               York, New York, NY. 
 
      Appeal from a judgment of the United States District Court for the 
Southern District of New York (Nathan, J.). 
       
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
       
      Ayana Simmons, the widow of a security guard in a federal building, 
appeals the dismissal of her suit against the United States following the fatal 
shooting of her husband, Idrissa Camara, by a disgruntled former Department of 
Labor (“DOL”) employee in August 2015.  Simmons argues that the government 
negligently failed to warn Camara of the disgruntled employee, and that this 
negligence exempts the government from the discretionary function exception 
(“DFE”) to the waiver of sovereign immunity contained in the Federal Tort 
Claims Act (“FTCA”).  We accept the facts as pleaded in the complaint and 
assume the parties’ familiarity with the procedural history and the issues 
presented for review. 
       
      Kevin Downing, the shooter, was fired from the DOL office located at 201 
Varick Street, the federal office building where Camara worked as a lobby 

                                         2 
 
security guard.  He was employed by FJC Security Services, Inc. (“FJC”), with 
which the government contracted to provide building security.   
        
       Following Downing’s threats of violence against DOL and its employees, 
the government requested that FJC create and staff an extra security post outside 
of DOL’s offices on the eighth floor.  Neither Camara nor any other lobby 
security guard was notified of the threat posed by Downing.  On August 21, 
2015, Downing entered the lobby of 201 Varick Street, shot and killed Camara, 
and then killed himself. 
        
       At oral argument, a dispute emerged as to whether the complaint may 
fairly be read to allege that the government informed FJC about Downing.  But as 
the district court observed: 

              [T]he complaint does not allege . . . that [the government] failed to 
              warn FJC about the threat Mr. Downing posed.  In fact, the 
              complaint alleges instead that [the government] failed to “direct FJC 
              to warn Mr. Camara about Mr. Downing, or to take any additional 
              precautions to ensure Mr. Camara’s safety.”   

J. App’x 22 (quoting Complaint ¶¶ 28, 31).  We agree that the negligence alleged 
in the complaint is the failure to warn Camara or to instruct FJC to warn him—
not a failure to warn FJC.  Moreover, Simmons’s briefing characterizes the 
negligent act as a failure to warn Camara and other frontline staff.  See 
Appellant’s Br. at 6 (citing Complaint ¶ 28) (“[A] security guard was posted full‐
time on the eighth floor to protect the DOL office from Kevin Downing.”); id. at 7 
(citing Complaint ¶¶ 5, 30) (“Neither Mr. Camara nor any other frontline 
security officer was told . . . .”); id. at 11 (“Plaintiff has sufficiently pled that there 
was no conscious decision about whether to inform Mr. Camara or the other 
security officers working in the lobby . . . .”) (emphasis in original).  Accordingly, 
whether or not the government warned FJC, the only negligent acts alleged by 
plaintiff are the government’s [1] failure to warn Camara and [2] failure to 
instruct FJC to warn Camara. 
                                             3 
 
 
       The FTCA waives sovereign immunity for certain damages claims.  See 28 
U.S.C. § 1346(b)(1).  The DFE excepts from this waiver claims “based upon the 
exercise or performance or the failure to exercise or perform a discretionary 
function or duty on the part of a federal agency or an employee of the 
Government, whether or not the discretion involved be abused.”  Id. § 2680(a).  
The DFE applies if the challenged conduct “involves an element of judgment or 
choice,” Berkovitz by Berkovitz v. United States, 486 U.S. 531, 536 (1988), and 
that judgment is “based on considerations of public policy,” id. at 537.  “The 
focus of the inquiry is not on the agent’s subjective intent in exercising the 
discretion conferred by statute or regulation, but on the nature of the actions 
taken and on whether they are susceptible to policy analysis.”  United States v. 
Gaubert, 499 U.S. 315, 325 (1991).  Where the DFE applies, no subject matter 
jurisdiction exists over the FTCA claim.  Id. at 322. 
        
       When considering a dismissal for lack of subject matter jurisdiction 
pursuant to Rule 12(b)(1), “we review factual findings for clear error and legal 
conclusions de novo.”  Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 
F.3d 239, 243 (2d Cir. 2014) (quoting Close v. New York, 125 F.3d 31, 35 (2d Cir. 
1997)).   
        
       Simmons argues that the district court erred by placing the burden on her 
(rather than on the government) to show that the DFE applies.  Since we 
conclude that the DFE applies to this case no matter how the burden lies, we 
need not consider the argument. 
        
       Because the parties agree that the challenged action involves an element of 
judgment, see Appellant’s Br. at 14 n.2; Appellee’s Br. at 12, we proceed to the 
second question of whether that judgment is susceptible to policy analysis.  We 
conclude that it is.  Simmons challenges the government’s decision to request an 
additional security post outside the DOL offices on the eighth floor without 
specifically notifying, or directing FJC to notify, the individuals assigned at 
                                          4 
 
various times to the lobby or other security posts.  That decision entailed policy 
considerations regarding expense, time‐management, and (most of all) the trade‐
offs of security interests against public access to the building and panic by the 
government employees at 201 Varick Street.  The decision not to warn security 
guards employed by FJC (or to instruct FJC to warn them) is susceptible to these 
considerations as well. 
       
      Simmons characterizes the decision not to inform Camara (or instruct FJC 
to inform Camara) as a negligent failure to warn that falls outside the scope of 
the DFE.  Simmons relies on Andrulonis v. United States, 952 F.2d 652, 655 (2d 
Cir. 1991), but that case is inapposite.  In Andrulonis, government lab technicians 
failed to warn of unsafe laboratory conditions that resulted in an employee’s 
contraction of rabies; here, the government made a decision to handle the 
Downing threat by requesting an extra security guard on the eighth floor; the 
inaction alleged is the failure to take additional measures.  Whether 
characterized as an act or as a failure to act further, that decision is susceptible to 
policy analysis.  
       
      We have considered Simmons’s remaining arguments and find them to be 
without merit.  Accordingly, we AFFIRM the judgment of the district court. 
                                                 
                                        FOR THE COURT:  
                                        Catherine O’Hagan Wolfe, Clerk of Court 




                                           5